 Case: 2:19-cv-00029-JAR Doc. #: 23 Filed: 05/26/20 Page: 1 of 2 PageID #: 1673



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                       NORTHERN DIVISION


       GEORGE FEDE,                                )
                                                   )
                    Petitioner,                    )
                                                   )
              vs.                                  )           Case No. 2:19-cv-00029-JAR
                                                   )
       DANIEL REDINGTON,                           )
                                                   )
                    Respondent.                    )
                                                   )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner George Fede’s Motion to Reconsider the

Court’s denial of his Motion to Appoint Counsel. (Doc. 20.) Petitioner sought appointed counsel

contemporaneously with his initial Petitioner for Writ of Habeas Corpus under 28 U.S.C. § 2254.

(Doc. 2.) The Court denied that motion, concluding that “[t]his case is neither factually nor legally

complex and petitioner has not alleged that he is hindered from investigating the facts of this case.”

(Doc. 5.) Thereafter, Petitioner moved for reconsideration, asserting that his only access to legal

help was a fellow inmate who served as a “jailhouse lawyer” and that without assistance of counsel

he would be unable to present his claims. (Doc. 6.) The Court denied that motion on the same

grounds as its first denial: the case is not so factually or legally complex that counsel is necessary.

(Doc. 11.) Petitioner now seeks reconsideration of that denial, once again asserting that he lacks

the training or understanding to adequately advance his interests. (Doc. 20.)

       As noted in its prior orders, there is no constitutional or statutory right to counsel in civil

cases. See Philips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). Instead, the Court

considers the factual complexity of the issues, the ability of the indigent person to investigate the
 Case: 2:19-cv-00029-JAR Doc. #: 23 Filed: 05/26/20 Page: 2 of 2 PageID #: 1674



facts, the existence of conflicting testimony, the ability of the indigent person to present the claims,

and the complexity of the legal arguments. Id. (citing Edgington v. Missouri Dep’t of Corr., 85

F.3d 777, 780 (8th Cir. 1995)).

        The Court once again concludes that this case is not so legally or factually complex that

Petitioner is unable to present his claims. Of note, Petitioner’s claims all relate to alleged failures

by trial counsel that do not require substantial factual investigation. The bulk of the Court’s

evaluation will therefore deal with court records and appointed counsel is not necessary.

        Accordingly,

        IT IS HEREBY ORDERED that Petitioner George Fede’s Motion to Reconsider (Doc.

20), is DENIED.



        Dated this 26th day of May, 2020.



                                                    ________________________________
                                                    JOHN A. ROSS
                                                    UNITED STATES DISTRICT JUDGE
